DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 20080314952 A1) in view of Ricordi et al. (US 20140069981 A1) and further in view of Obergfell (US 3850359 A).
Regarding claim 1, Tamura et al. discloses a driving tool (A) comprising: a main body (1) that has a combustion chamber (8) configured to be filled with fuel and compressed air [0037-0038]; a trigger (28) that is configured to operate an ignition device (31) to combust a mixture of the fuel and the compressed air filled in the combustion chamber [0058]; a contact member (13) that is brought into contact with a driving target member to enable an operation of the trigger [0051]; and a control unit (driving switch/23/super charger 3) that is configured to start an injection of the fuel when the contact member is turned on, and to complete an injection of the air after the trigger is turned on ([0051-0052, 0057, 0074-0084], figs. 1-4). Tamura et al. also discloses having a supercharger (3) for supplying compressed air to the combustion chamber [0007, 0063, 0083]
Tamura et al. fails to explicitly disclose the control unit is configured to start an injection of the fuel when the contact member is turned on, and 
Ricordi et al. teaches a combustion system (248) having a control unit (202) configured to start an injection of the fuel when a contact member (298/300) is turned on (lock unlock via 226), and to complete an injection of the air after a trigger (310/312) is turned on and by the time of igniting the mixture in the combustion chamber (teaches optimizing air/fuel mixture with trigger and contact member [0053-0058]).
Obergfell also teaches a driving tool (20) having a control unit (46/50) configured to start an injection of the fuel when a contact member (142) is turned on, and to complete an injection of the air after a trigger (144) is turned on and by the time of igniting the mixture in the combustion chamber (controller/regulator 50 has compressed air source 42 that controls amount, abstract, col. 2, lines 15-38, col. 3, lines 20-57, col. 5, lines 1-27, col. 7, lines 39-67, col. 8, lines 1-25, col. 9, lines 1-39, col. 10, lines 31-col. 11, line 64, figs. 1-6).
Obergfell states:  “the regulating assembly 50 maintains the pressures of the compressed air from the source 42 and the fuel gas from the source 44 in step, a proper combustible mixture is always supplied to the chamber 24 by the control valve assembly 40 in various settings of the regulator assembly 50. Obviously, for different combustible materials, the proportion of air to the fuel may vary, and these differences are easily adjusted in the regulating assembly 50” (col. 11, line 55-64).
Given the suggestion and teachings of Tamura et al. to have a metering valve and controlling unit for controlling pressure and positon of the piston, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the control unit to be configured to start an injection of the fuel when the contact member is turned on, and to complete an injection of the air after the trigger is turned on and by the time of igniting the mixture in the combustion chamber for combustion efficiency and safety purposes as taught by Ricordi et al. and Obergfell
Regarding claims 2-3, Tamura et al. discloses the control unit is configured to inject the air into the combustion chamber (via supercharging device 3) when the contact member is turned on [0047-0052, 0057] wherein the control unit is configured to inject the air into the combustion chamber when the trigger is turned on [0047-0052, 0057-0058].
Regarding claims 4-5, Tamura et al. discloses the control unit is configured to operate the ignition device to ignite the mixture after a 
Regarding claims 7-8, Tamura et al. discloses the control unit is configured to complete stirring the mixture in the combustion chamber by the injection of the air after the trigger is turned on and the control unit is configured to start injection of the air after the trigger is turned on ([0051-0052, 0057, 0074-0084], figs. 1-4).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 20080314952 A1) in view of Raggl et al. (US 20160144496 A1).
Regarding claims 6, Tamura et al. discloses a pressure measuring unit (metering valve) that is configured to measure pressure of the air supplied into the combustion chamber, wherein the control unit is configured to operate the ignition device to ignite the mixture in the combustion chamber [0071-0077]
Tamura et al. fails to explicitly disclose the control unit is configured to operate the ignition device to ignite the mixture in the combustion 
Raggl et al. teaches control unit (12/30) is configured to operate the ignition device to ignite the mixture in the combustion chamber when the pressure of the combustion chamber measured by the pressure measuring unit reaches a predetermined value [0006, 0026, 0032-0033, 0036], claim 6).
Ricordi et al. also teaches optimizing air/fuel mixture flow rate/pressure with trigger and contact member with controller 314 to obtain optimal performance [0057-0058].
Given the suggestion and teachings of Tamura et al. to have a metering valve and controlling pressure and positon of the piston, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the metering valve to include a control unit that is configured to operate the ignition device to ignite the mixture in the combustion chamber when the pressure of the combustion chamber measured by the pressure measuring unit reaches a predetermined value for efficiency/optimal performacne and safety purposes as taught by Raggl et al. and Ricordi et al.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731